Hyman, C. J.
Under this title we find an account filed December, 1862, by A. D. Grieff, and also an order of the Court, stated to be granted on motion of attorney of A. D. Grieff, requiring Widow Sheean to show cause why the account should not be homologated, approved, and made the judgment of the Court, and also requiring Widow George H. Grieff to be made a party to the proceedings.
The District Judge, in giving his reasons for his judgment, declared that the pleadings would not authorize a judgment against any person, yet he did render judgment against A. D. Grieff.
It appears that Daniel Sheean died 1st September, 1860. While living, he was a partner of the commercial firm of A. D. Grieff & Co. After his death, and the dissolution, of the partnership, the surviving partners, A. D. Grieff and George H. Grieff, undertook, without the authority of the Court to settle and manage the affairs of the partnership, and after they had thus acted, they, or rather the survivor of them, A. D. Grieff, filed the account.
The District Judge rendered judgment, decreeing the interest of Sheean’s estate in the partnership to be $9,360 63, including in the amount the uncollected debts, to be paid to Mrs. Annie Sheean, widow and tutrix by A. D. Grieff, as liquidating partner, out of the assets of the firm as realized by him, reserving to her the right of selling any of the assets of the firm in liquidation of the judgment. Annie Sheean appealed from this judgment.
We do not perceive how we can affirm the judgment in her favor against A. D. Grieff, or increase or diminish it, as she in her pleading has not asked for judgment against him.
This case presents another difficulty; it is in relation to the evidence.
A book numbered three, which was introduced in evidence, is not copied in the transcript, nor have we the original, which, by agreement of counsel, was to be placed before us for examination. Without this book, which seems, from other evidence introduced, to be a statement of the property of the partnership in 1859, we cannot know whether we are deciding correctly on the rights of the parties.
It is decreed that the judgment of the District Court be reversed, and that the cause be remanded with permission of the parties to amend their pleadings in this proceeding, and produce further evidence. Appellees, A. D. Grieff and Widow George H. Grieff, pay the costs of appeal.